UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                    No. 11-2576
                                 ________________

    IN RE: PETITION OF FRESCATI SHIPPING COMPANY, LTD., AS OWNER
       OF THE M/T ATHOS I AND TSAKOS SHIPPING & TRADING, S.A.,
         AS MANAGER OF THE ATHOS I FOR EXONERATION FROM
                      OR LIMITATION OF LIABILITY

                                 ________________

                                    No. 11-2577
                                 ________________

                          UNITED STATES OF AMERICA,

                                               Appellant

                                          v.

CITGO ASPHALT REFINING COMPANY; CITGO PETROLEUM CORPORATION;
               CITGO EAST COAST OIL CORPORATION

                                 ________________

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                (D.C. Civil Action Nos. 2-05-cv-00305 / 2-08-cv-02898)
                    Trial District Judge: Honorable John P. Fullam
                      District Judge: Honorable Joel H. Slomsky
                                   ________________


                             Argued September 20, 2012





 Judge Slomsky was assigned to this matter following the retirement of Judge Fullam,
who presided at trial and ruled on the merits.
        Before: AMBRO, GREENAWAY, Jr., and O’MALLEY, Circuit Judge

                             (Opinion filed May 16, 2013)

               ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

            IT IS NOW ORDERED that the published Opinion in the above case filed
May 16, 2013, be amended as follows:

             On page 3, third address from the top of the page, delete the name “George
M. Chalos, Esquire,” and change the firm name to “Chalos O’Connor, LLP.” The
reference should read:

      Eugene J. O’Connor, Esquire
      Chalos O’Connor, LLP
      366 Main Street
      Port Washington, NY 11050

                                               By the Court,


                                               /s/ Thomas L. Ambro, Circuit Judge
Dated: May 23, 2013





  Honorable Kathleen M. O’Malley, United States Court of Appeals for the Federal
Circuit, sitting by designation.
                                           2